Citation Nr: 1534677	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  12-35 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

Entitlement to increases in the ratings for bilateral hearing loss, currently assigned a 0 percent rating prior to June 2, 2015, and a 70 percent rating from that date.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1977 to March 1981.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Los Angeles, California Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for bilateral hearing loss, rated 0 percent, effective November 18, 2009.  In February 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In April 2015, the case was remanded for additional development.  A June 2015 rating decision increased the rating for the Veteran's bilateral hearing loss to 70 percent, effective June 2, 2015.  The issue is characterized to reflect that "staged" ratings are now assigned, and that both "stages" are for consideration.

[A July 2015 rating decision denied the Veteran a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.  He has not indicated disagreement with that decision.  Therefore, that issue is not before the Board.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's April 2015 remand, the AOJ scheduled the Veteran for a June 2015 VA examination to assess his bilateral hearing loss disability.  The report of that examination indicates that the puretone thresholds and speech discrimination score found were of questionable validity when compared to prior evaluations in August 2013 and July 2014.  The examiner indicated that test results were drastically worse since the prior evaluations (which were relatively recent), and suspected that there was a non-organic component to the audiometry.  She indicated, in essence, that the use of word recognition scores to rate the hearing loss was not appropriate, as language difficulties, cognitive problems, and inconsistent word recognition scores rendered the findings questionable.  The examiner recommended that the Veteran be re-evaluated to rule out any non-organic bases for the apparent decrease in hearing acuity.  Accordingly, a new examination is needed.

In addition, it appears that the Veteran receives audiological treatment primarily from VA providers.  The most recent VA treatment records associated with his record are dated in July 2014.  Given the profound, rapid decline in hearing acuity reflected by the increased rating, it would appear that more recent evaluation/treatment records must be outstanding.  Any updated records of VA evaluations or treatment are constructively of record and must be secured. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for the record all updated records of VA evaluations and/or treatment the Veteran has received for his bilateral hearing loss disability since July 2014.

2. The AOJ should thereafter arrange for the Veteran to be examined by an otologist or otolaryngologist (this level of expertise is necessary given the disability picture presented) to assess the Veteran's bilateral hearing loss disability and, as suggested by the prior VA provider, determine whether there is a non-organic component to the Veteran's hearing loss disability.  The entire record must be reviewed by the examiner in conjunction with this examination, and all indicated studies (specifically including the audiometry mandated by 38 C.F.R. § 4.85) must be completed.  The examiner must comment on the validity of the audiometric findings.  If the findings are deemed invalid, the examiner must state why that is so.  The examiner must also comment on the impact that the hearing loss found (on any audiometry deemed valid) would be expected to have on the Veteran's occupational and social functioning.  The examiner should elicit from the Veteran a report of the impact the hearing loss has on his functioning and opine whether his report is consistent with the hearing acuity found.

The examiner must include rationale with all opinions.

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

